Citation Nr: 1136635	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-37 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  His service records reflect that he served as a helicopter crewman in the United States Army and was deployed for a tour of duty in the Republic of Vietnam.  His military decorations include the Army Commendation Medal with 1st Oak Leaf Cluster and the Air Medal with "V" device to denote valor in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a TDIU.


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, evaluated as noncompensably disabling; tinnitus, evaluated as 10 percent disabling; and post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling.  The combined rating for the aforementioned disabilities is 70 percent.

2.  The Veteran's education includes a high school diploma.  His vocational background is in coal mining.

3.  The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment in a sedentary capacity.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist: the Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This appeal stems from the Veteran's TDIU claim, which was received by VA in May 2006.  Thereafter, the Veteran was provided with timely notice of the VCAA as it pertained to his TDIU claim in June 2006, prior to the initial adjudication of the claim in January 2007.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.  Further, the June 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  Private, Social Security Administration (SSA), and VA medical records and examination reports pertaining to the Veteran's multiple service and non-service-connected disabilities for the period from 1994 - 2011 have been obtained and associated with his claims folder.  These include VA examination reports dated in January 2009 containing opinions that specifically address the impact of the Veteran's service-connected audiological and psychiatric disabilities upon his occupational capacity.  These opinions are predicated upon a clinical examination of the Veteran and are presented in the context of his relevant clinical history, and the Board thus finds them adequate for purposes of adjudicating the present claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The evidence of record is therefore sufficient to allow the Board to determine the occupational impact of the Veteran's service-connected disabilities on his industrial capacity in the context of his age, and vocational and educational history.  In any case, following his submission of a private medical statement dated June 2011, the Veteran has not identified any relevant outstanding evidence whose inclusion in the record is deemed necessary to fairly adjudicate the current TDIU claim.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2010).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is service connected for bilateral hearing loss, evaluated as noncompensably disabling; tinnitus, evaluated as 10 percent disabling; and PTSD, evaluated as 70 percent disabling.  His combined rating is 70 percent according to Table 1 of 38 C.F.R. § 4.25 (2010).  Therefore, his service-connected disabilities meet the percentage rating standards for schedular TDIU.  See 38 C.F.R. § 4.16(a).  The Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his multiple service-connected disabilities.

The Veteran's education includes a high school diploma.  His vocational background is in the coal mining industry, where he worked as a miner extracting coal from subterranean deposits.

Significantly, SSA records associated with the Veteran's claims file indicate that he was deemed by that agency to be disabled for purposes of SSA benefits as of 1994 because of chronic obstructive pulmonary disease (COPD), sleep apnea, and stenosis with degenerative disc disease of the lumbar spine.  The SSA decision that awarded disability status recognized that the Veteran's vocation was as a coal miner and that he possessed a high school education.  The SSA determined that the Veteran was unable to work in a sedentary capacity because his chronic lumbar spine disability prevented him from remaining seated for extended periods of time, and that his COPD and lumbar spine disabilities also prevented him from being able to work in his past relevant vocation as a coal miner.  

The Veteran's medical records associated with his claims file also show a history of bladder cancer with surgical excision of the cancerous bladder tumor in October 2006.

Also of significance, in a recent medical statement dated in June 2011, the Veteran's private physician reported that the Veteran has cardiovascular diagnoses that include coronary artery disease (CAD) and hypertension, with a prior history of coronary artery bypass grafting (CABG) in October 2009.  Since then, he had chronic stable angina.  Additionally, he also experienced intermittent chest wall pain, which was a residual of his surgical wound site for his CABG.  The physician expressed his opinion that given these aforementioned chronic cardiovascular symptoms, the Veteran was not capable of performing any meaningful employment as he was disabled from a cardiac perspective.  He was advised to pursue a low cholesterol and low sodium diet, engage in regular exercise, and to stop smoking tobacco, as he was deemed to be at high risk for sudden death and myocardial infarction.

VA records dated from June 2003 to March 2009 show that the Veteran received ongoing psychiatric counseling and treatment for Axis I diagnoses of PTSD, depressive disorder NOS (not otherwise specified) secondary to PTSD, and panic disorder without agoraphobia secondary to PTSD.  Global Assessment of Functioning (GAF) scores for this period ranged as low as 42, indicating serious impairment of social and occupational functioning under the criteria of the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) of the American Psychiatric Association.  The records reflect that he received prescriptions of psychotropic medication for his psychiatric symptoms, which included memory flashbacks, frequent nightmares, panic attacks, and intrusive thoughts relating to his stressful combat-related experiences during Vietnam service, with impaired sleep, social isolation, occasional suicidal or homicidal ideation (but without actual plan to commit either), anhedonia, angry and irritable moods, hypervigilent behavior, mistrust of others, and avoidance of people or social situations.  The Veteran was married.  On objective examination, he was alert and oriented on all spheres of reference, was appropriately dressed, displayed good personal hygiene and grooming, and no psychotic symptoms or hallucinations.  He was deemed to be competent to handle his own funds and to not be an actual danger to the safety of himself or others.  Although the Veteran expressed his belief that he was unable to obtain and maintain meaningful employment because of his PTSD, on VA examination in January 2009, the examining psychologist reviewed the Veteran's pertinent clinical history, diagnosed him on Axis I with PTSD, depressive disorder NOS secondary to PTSD, and panic disorder without agoraphobia secondary to PTSD, and acknowledged that if the Veteran were employed, he would likely have difficulty in establishing and maintaining effective work relationships as he would have difficulty relating effectively to supervisors and co-workers, may have difficulty coping with routine workplace stressors due to his low frustration tolerance and verbally aggressive behavior, and may experience disruption of occupational tasks when confronted with trauma-related memories.  However, the examiner also presented the following opinion when asked to address the impact of the Veteran's PTSD on his occupational capacity:

There is no evidence of total occupational impairment and it is not believed that this Veteran is unemployable due solely to the symptoms of PTSD and associated mood and panic symptoms.

In January 2009, the Veteran underwent a clinical examination and assessment of his bilateral hearing loss and tinnitus.  His tinnitus was active, based on his subjective account of perceived tinnitus symptoms, and he was deemed to be a candidate for hearing aids on account of the severity of his bilateral impaired hearing.  In compliance with the decision of the United States Court of Appeals for Veterans Claims in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the examining audiologist presented the following opinion regarding the functional effects of the Veteran's hearing loss, based on his examination of the Veteran and review of his relevant clinical history:

An individual with this [level of] hearing loss would still be employable.  This [Veteran] could work in most settings.

The Board has considered the pertinent evidence of record and finds that the Veteran has not met the criteria for entitlement to a TDIU.  While acknowledging that his service-connected disabilities, particularly his PTSD, certainly produce a significant level of occupational impairment, the evidence nevertheless fails to demonstrate that these disabilities are so severe, standing alone, as to prevent him from retaining gainful employment.  Notwithstanding the significant occupational impairment associated with the Veteran's psychiatric disability, the January 2009 examiner's opinion objectively determined that the Veteran's diagnoses on Axis I did not produce total occupational impairment or otherwise render him unemployable due solely to the psychiatric symptoms produced by his PTSD and associated depressive and panic disorder.  Additionally, his bilateral hearing loss and associated tinnitus are not objectively determined to render him unemployable or otherwise preclude him from employment in most occupational settings, per the audiologist's opinion of January 2009.    

The Veteran possesses a high school diploma and practical vocational experience in coal mining.  While this is a labor-intensive occupation, the clinical evidence does not demonstrate that his service-connected PTSD, hearing loss, and tinnitus imposed any limiting effects on his physical capacity to work as a coal miner.  While acknowledging that his aforementioned service-connected disabilities do contribute to his significant overall level of occupational impairment, the clinical evidence nevertheless fails to demonstrate that these service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, as noted in examiner opinions presented in the record in January 2009, which specifically address this question and have high probative weight as evidence.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish individual unemployability; the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).)  Therefore, in view of the foregoing discussion, the Board finds no objective premise to allow his claim for a TDIU on a schedular basis.  

Having reviewed the record, the Board also finds no evidence suggesting that the Veteran's case is outside the norm, requiring extraschedular consideration.  While the Board does not doubt that the Veteran's service-connected disabilities have an adverse effect on his employability, as evidenced by his 70 percent combined rating, the weight of the clinical evidence does not support his subjective contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 70 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds no basis for referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


